DETAILED ACTION
Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first 
inventor to file provisions of the AIA .

Response to Arguments

Applicant argues on pg. 8 that:
	None of the cited references, either alone or in combination, teach or suggest at least: “generating an alert when the compared corrected altitude measurement deviates from the second source of altitude information by a variable altitude error threshold which is a non-linear function of temperature,” as recited in claim 1.
	Applicant’s arguments, filed September 15, 2022 have been fully considered but they are not persuasive.  First, The broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met; see e.g., MPEP 2111.04(III); because the step of “generating an alert” is only performed if/when “the compared corrected altitude measurement deviates from the second source of altitude information by a variable altitude error threshold which is a non-linear function of temperature” is met, the broadest reasonable interpretation of this claim does not require this step to be performed; accordingly, this step does not carry patentable weight.  Second, even if the “generating an alert when the compared corrected altitude measurement deviates from the second source of altitude information by a variable altitude error threshold which is a non-linear function of temperature” would be a required step of the recited method, the cited prior art of US 2009/0189787 A1 to Khatwa in view of US 5,671,162 A to Werbin discloses this step, as discussed in further detail below in connection with the rejection of claims 1 and 13.

Claim Objections

Claim 10 is objected to because of the following informalities:  The amended listing of claims discloses the cancellation of claims 7-10 and subsequently lists an amended claim 10.  The examiner believes this to be a typographical error, and a correction will be required for the claim listing.  

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 
103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis 
for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 11-12, 22, and 24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by 
Manfred (US 2004/0186635 A1), hereinafter Manfred.

	Regarding claim 1, Manfred discloses: A method comprising:
determining that a barometric altimeter in an ownship aircraft is configured in a mode other
than (STD) mode; (Manfred, e.g., see para. [0013-0014]; The method includes the use of GPS
to detect if the barometric pressure adjustment, sometimes referred to as baroset adjust, is set to an
inaccurate value when the airplane is below a particular altitude threshold. A barometric corrected
altitude based on measured pressure is received (12) from a barometric altimeter. An altitude is also
received (14) from a GPS system. The inaccuracy of the barometric pressure adjustment setting is
determined by comparing (16) the barometric corrected altitude received (12) from the altimeter with the
altitude as determined and received (14) from the GPS system. If the two received altitudes differ by
more than a threshold value, an alarm is actuated (18) to notify the pilot of this condition. This
notification is meant to cause the pilot to recognize the inaccurate barometric pressure adjustment
setting).
comparing a corrected altitude measurement from the barometric altimeter to a second source
of altitude information; and (Manfred, e.g., fig. 1, box (16), compare barometric corrected altitude with
GPS altitude; para. [0013]; A barometric corrected altitude based on measured pressure is received (12)
from a barometric altimeter. An altitude is also received (14) from a GPS system The inaccuracy of the
barometric pressure adjustment setting is determined by comparing (16) the barometric corrected altitude
received (12) from the altimeter with the altitude as determined and received (14) from the GPS system.).
generating an alert when the compared corrected altitude measurement deviates from the second source of altitude information by a variable altitude error threshold which is a non-linear function of temperature.  The broadest reasonable interpretation of a method ( or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met; see, e.g., MPEP 2111.04.III; because this step is only performed if a condition precedent is met, the broadest reasonable interpretation of this claim does not require this step to be performed; accordingly, this step does not carry patentable weight.

Regarding claim 2, Manfred discloses: The method of Claim 1 wherein the second source of
information comprises a GP S-determined altitude of the own ship aircraft. (Manfred, e.g., fig. 1, box
(14), receive altitude from GPS system; fig. 2, GPS system ( 42); para. [0023]; the barometric altitude
signal is low-pass filtered (not shown) before it is compared to altitude from GPS system (42)).

Claim 11 recites cancelling the alert when the corrected altitude measurement no longer deviates from the second source of altitude information by a predetermined altitude error threshold. The broadest reasonable interpretation of a method ( or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met; see, e.g., MPEP 2111.04.III. Because this step is only performed if a condition precedent is met, the broadest reasonable interpretation of this claim does not require this step to be performed. Accordingly, this step does not carry patentable weight and therefore does not patentably distinguish over Manfred as applied to claim 1.

Claim 12 recites cancelling the alert if the radio altitude measurement of the ownship aircraft is greater than or equal to the predetermined minimum radio altitude threshold. The broadest
reasonable interpretation of a method ( or process) claim having contingent limitations requires only those
steps that must be performed and does not include steps that are not required to be performed because the
condition(s) precedent are not met; see, e.g., MPEP 2111.04.III. Because this step is only performed if a
condition precedent is met, the broadest reasonable interpretation of this claim does not require this step
to be performed. Accordingly, this step does not carry patentable weight and therefore does not patentably distinguish over Manfred.

Claim 22 recites: The method of claim 1, wherein the function of temperature is such that for
each degree Celsius of deviation of the temperature from a standard temperature, a standard deviation
of altitude error is ten feet. As discussed above in connection with claim 1, the step of generating an alert
is contingent upon the comparison of the corrected altitude measurement deviating from the second
source of altitude information by a variable altitude error threshold which is a function of temperature.
That is, the broadest reasonable interpretation of claim 1 does not require generating an alert. Therefore,
the recitation of claim 22, wherein the function of temperature is such that for each degree Celsius of
deviation of the temperature from a standard temperature, a standard deviation of altitude error is ten feet is also contingent.

Regarding claim 24, Manfred discloses: The method of claim 1, wherein the non-linear function of temperature is a root-sum-square function. As discussed above in connection with claim 1, the step of generating an alert is contingent upon the comparison of the corrected altitude measurement deviates from the second source of altitude information by a variable altitude error threshold which is a non-linear function of temperature. That is, the broadest reasonable interpretation of claim 1 does not require generating an alert. Therefore, the recitation of claim 24, wherein the non-linear function of temperature is a root-sum-square function is also contingent.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 
103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness 
rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the 
examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-2, 11-14, and 22-23 are rejected under 35 U.S.C. 103 as being unpatentable over 
Khatwa (US 2009/0189787 A1), hereinafter Khatwa in view of Werbin (US 5,761,162 A), hereinafter Werbin.

Regarding claim 1, Khatwa discloses: A method comprising:
	determining that a barometric altimeter in an ownship aircraft is configured in a mode other than standard (STD) mode; (Khatwa, e.g., see fig. 1 illustrating barometric altimeter (14), reference pressure setting input (16), controller (12), terrain awareness and warning system (TAWS) (24), terrain database (26), and secondary altitude determining device (22), and see fig. 2 illustrating the first exemplary altimeter, reference pressure setting graphic, and visual altimeter mis-set alert that may be generated on a Primary Flight Display (PFD; examiner notes that the textual reference pressure readout (32) is displayed as 1011 hPa, wherein standard pressure in hPa equals 1013 hPa; see also para. [0012]-[0013] disclosing a barometric altimeter (14) is operatively coupled to a first input of controller (12).  Barometric altimeter (14) estimates the flight altitude of the aircraft on which PFD system (10) is deployed as a function of external air pressure calibrated to a reference pressure.  While barometric altimeter (14) is shown as a single block in fig. 2, it will be appreciated that barometric altimeter (14) may include, or be associated with, various known components useful in determining aircraft altitude and other related flight parameters.  For example, barometric altimeter (14) may include one or more velocity sensors (e.g., pilot tubes), static pressure sensors, and/or total air temperature sensors that cooperatively determine flight velocity, Mach number, and/or total air temperature.  In addition, barometric altimeter (14) may include, or be associated with, one or more air data computers; examiner notes that the barometric settings are disclosed as being a function of a reference pressure and some other parameter, such as external air pressure, which produces a distinguished pressure setting other than standard).
	comparing a corrected altitude measurement from the barometric altimeter to a second source of altitude information; and (Khatwa, e.g., see fig. 2 illustrating a plan view of a first exemplary altimeter graphic, reference pressure setting graphic, and visual altimeter mis-set alert that may be generated on PFD shown in fig. 1; see also fig. 3 illustrating a plan view of a second exemplary altimeter graphic, reference pressure setting graphic, and visual altimeter mis-set alert that may be generated on the secondary flight deck display shown in fig. 1; see also para. [0020] disclosing in a basic embodiment, controller (12) identifies the occurrence of a reference pressure mis-set by determining if the difference between the estimated altitude provided by barometric altimeter (14) and that provided by secondary altitude-determining device (22) exceeds a predetermined error threshold, which may be static or may instead vary in relation to certain monitored flight parameters, instrumentation errors, and environmental conditions (e.g., weather).  In more complex embodiments, controller (12) may also consider various other factors (e.g., variations in ambient temperature) in determining whether an altimeter mis-set has occurred.  Regardless of the particular manner in which an altimeter mis-set is identified, controller (12) produces a visual alert on PFD (18), and possibly on secondary (flight deck display) FDD (19), after the identification of an altimeter mis-set as described below in conjunction with figs. 2 and 3; examiner notes that an “estimated altitude” is construed as the “corrected altitude measurement”).
	Khatwa, in the current embodiment, is not relied upon as explicitly disclosing: generating an alert when the compared corrected altitude measurement deviates from the second source of altitude information by a variable altitude error threshold which is a non-linear function of temperature.
	However, Khatwa discloses in a more complex embodiment: generating an alert when the compared corrected altitude measurement deviates from the second source of altitude information by a variable altitude error threshold . The broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met; see, e.g., MPEP 2111.04(III); because this step is only performed if a condition precedent is met, the broadest reasonable interpretation of this claim does not require this step to be performed; accordingly, this step does not carry patentable weight. Nevertheless, (Khatwa, e.g., see para. [0020] disclosing PFD system (10) produces a visual alert on PFD (18), and perhaps on secondary FDD (19), when an altimeter mis-set is detected.  The visual alert may be produced in a graphical format and/or a textual format.  In a basic embodiment, the controller (12) identifies the occurrence of a reference pressure mis-set by determining if the difference between the estimated altitude provided by barometric altimeter (14) and that provided by secondary altitude-determining device (22) exceeds a predetermined error threshold, which may be static or may instead vary in relation to certain monitored flight parameters, instrumentation errors, and environmental conditions (e.g., weather).  Of course, in more complex embodiments, controller (12) may also consider various other factors (e.g., variations in ambient temperature) in determining whether an altimeter mis-set has occurred).
Accordingly, it would be prima facie obvious to one of ordinary skill in the art, at the time the invention was effectively filed, to have modified Khatwa’s current embodiment to include a variations in temperature for at least the reasons that it is known from the ideal gas law that temperature is proportional to pressure and volume, thereby providing a more accurate result from calculations.
	Khatwa is not relied upon as explicitly disclosing: which is a non-linear function of temperature
	However, Werbin further discloses: which is a non-linear function of temperature (Werbin, e.g., see fig. 3 and col. 8, lines 30-46 disclosing microcontroller MP averages the last four pressure readings stored in memory.  This average value is then applied to a piecewise linear function.  Specifically, the device is programmed to use one or eight linear segments to provide a fairly accurate conversion of pressure to altitude.  the linear segment chosen will depend upon the magnitude of the average pressure signal.  Next, the average temperature signal stored by the device will be used to compensate the pressure signal.  This compensation is based on experimental data indicating the overall sensitivity of the system to temperature.  In a constructed embodiment, the altitude reading was linearly compensated by the temperature signal.  (In other embodiments more complicated non-linear temperature compensation can be employed instead)).
Accordingly, it would be prima facie obvious to one of ordinary skill in the art, at the time the invention was effectively filed, to have modified Khatwa’s determining that a barometric altimeter in an ownship aircraft is configured in a mode other than standard (STD) mode, comparing a corrected altitude measurement from the barometric altimeter to a second source of altitude information, and generating an alert when the compared corrected altitude measurement deviates from the second source of altitude information by a variable altitude error threshold with Werbin’s non-linear function of temperature for at least the reasons that temperature is sampled at a low rate to produce an arithmetic which is used to compensate the pressure signal, as taught by Werbin; e.g., see col. 7, line 57 – col. 8, line 38.

	Regarding claim 2, Khatwa in view of Werbin discloses: The method of Claim 1 wherein the second source of information comprises a GPS-determined altitude of the ownship aircraft. (Khatwa, e.g., see para. [0017] disclosing as a second example, secondary altitude-determining device (22) may comprise a global positioning system (GPS) device that is capable of estimating aircraft altitude utilizing conventional satellite triangulation techniques).

Regarding claim 11, The method of Claim 1 further comprising cancelling the alert if the corrected altitude measurement no longer deviates from the second source of altitude information by the variable altitude error threshold. The broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met; see, e.g., MPEP 2111.04(III); because this step is only performed if a condition precedent is met, the broadest reasonable interpretation of this claim does not require this step to be performed; accordingly, this step does not carry patentable weight.  

Regarding claim 12, The method of claim 1 further comprising cancelling the alert when a subsequent radio altitude measurement of the ownship aircraft is greater than or equal to the variable minimum radio altitude threshold. The broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met; see, e.g., MPEP 2111.04(III); because this step is only performed if a condition precedent is met, the broadest reasonable interpretation of this claim does not require this step to be performed; accordingly, this step does not carry patentable weight.  

Regarding claim 13, Khatwa discloses: A method comprising:
determining that a radio altitude measurement of an ownship aircraft is less than a predetermined minimum radio altitude threshold; (Khatwa, e.g., see para. [0017] disclosing secondary altitude-determining device (22) may comprise, for example, a radio or radar altimeter system that estimates aircraft altitude by monitoring the time period required for radio frequency (RF) energy pulses projected downward from the aircraft to reflect from the earth’s surface and return to the aircraft; see also para. [0018] disclosing the secondary altitude-determining device (22) may be associated with a Terrain Awareness and Warning System (TAWS) of the type commonly deployed on aircraft.  A conventional TAWS utilizes a radio altimeter system to estimate the proximity of an aircraft to the earth’s surface.  The TAWS produces navigation queues (e.g., “pull up”) when the aircraft’s position exceeds the parameters of a pre-selected flight mode; examiner notes that a “pull up” signal is provided when a flight parameter is exceeded, which is construed by the examiner as the aircraft location at less than a predetermined minimum radio altitude threshold).
comparing a corrected altitude measurement from a barometric altimeter to a second source of altitude information; and (Khatwa, e.g., see fig. 2 illustrating a plan view of a first exemplary altimeter graphic, reference pressure setting graphic, and visual altimeter mis-set alert that may be generated on PFD shown in fig. 1; see also fig. 3 illustrating a plan view of a second exemplary altimeter graphic, reference pressure setting graphic, and visual altimeter mis-set alert that may be generated on the secondary flight deck display shown in fig. 1; see also para. [0020] disclosing in a basic embodiment, controller (12) identifies the occurrence of a reference pressure mis-set by determining if the difference between the estimated altitude provided by barometric altimeter (14) and that provided by secondary altitude-determining device (22) exceeds a predetermined error threshold, which may be static or may instead vary in relation to certain monitored flight parameters, instrumentation errors, and environmental conditions (e.g., weather).  In more complex embodiments, controller (12) may also consider various other factors (e.g., variations in ambient temperature) in determining whether an altimeter mis-set has occurred.  Regardless of the particular manner in which an altimeter mis-set is identified, controller (12) produces a visual alert on PFD (18), and possibly on secondary (flight deck display) FDD (19), after the identification of an altimeter mis-set as described below in conjunction with figs. 2 and 3; examiner notes that an “estimated altitude” is construed as the “corrected altitude measurement”).
Khatwa, in the current embodiment, is not relied upon as explicitly disclosing: generating an alert when the compared corrected altitude measurement deviates from the second source of altitude information by a variable altitude error threshold which is a non-linear function of temperature.
However, Khatwa discloses in a more complex embodiment: generating an alert when the compared corrected altitude measurement deviates from the second source of altitude information by a variable altitude error threshold  . The broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met; see, e.g., MPEP 2111.04(III); because this step is only performed if a condition precedent is met, the broadest reasonable interpretation of this claim does not require this step to be performed; accordingly, this step does not carry patentable weight. Nevertheless, (Khatwa, e.g., see para. [0020] disclosing PFD system (10) produces a visual alert on PFD (18), and perhaps on secondary FDD (19), when an altimeter mis-set is detected.  The visual alert may be produced in a graphical format and/or a textual format.  In a basic embodiment, the controller (12) identifies the occurrence of a reference pressure mis-set by determining if the difference between the estimated altitude provided by barometric altimeter (14) and that provided by secondary altitude-determining device (22) exceeds a predetermined error threshold, which may be static or may instead vary in relation to certain monitored flight parameters, instrumentation errors, and environmental conditions (e.g., weather).  Of course, in more complex embodiments, controller (12) may also consider various other factors (e.g., variations in ambient temperature) in determining whether an altimeter mis-set has occurred).
Accordingly, it would be prima facie obvious to one of ordinary skill in the art, at the time the invention was effectively filed, to have modified Khatwa’s current embodiment to include a variations in temperature for at least the reasons that it is known from the ideal gas law that temperature is proportional to pressure and volume, thereby providing a more accurate result from calculations.
Khatwa is not relied upon as explicitly disclosing: which is a non-linear function of temperature
However, Werbin further discloses: which is a non-linear function of temperature (Werbin, e.g., see fig. 3 and col. 8, lines 30-46 disclosing microcontroller MP averages the last four pressure readings stored in memory.  This average value is then applied to a piecewise linear function.  Specifically, the device is programmed to use one or eight linear segments to provide a fairly accurate conversion of pressure to altitude.  the linear segment chosen will depend upon the magnitude of the average pressure signal.  Next, the average temperature signal stored by the device will be used to compensate the pressure signal.  This compensation is based on experimental data indicating the overall sensitivity of the system to temperature.  In a constructed embodiment, the altitude reading was linearly compensated by the temperature signal.  (In other embodiments more complicated non-linear temperature compensation can be employed instead)).
Accordingly, it would be prima facie obvious to one of ordinary skill in the art, at the time the invention was effectively filed, to have modified Khatwa’s determining that a radio altitude measurement of an ownship aircraft is less than a predetermined minimum radio altitude threshold, comparing a corrected altitude measurement from a barometric altimeter to a second source of altitude information, and generating an alert when the compared corrected altitude measurement deviates from the second source of altitude information by a variable altitude error threshold with Werbin’s non-linear function of temperature for at least the reasons that temperature is sampled at a low rate to produce an arithmetic which is used to compensate the pressure signal, as taught by Werbin; e.g., see col. 7, line 57 – col. 8, line 38.

Regarding claim 14, Khatwa in view of Werbin discloses: The method of Claim 13 wherein the second source of information comprises a GPS-determined altitude of the ownship aircraft. (Khatwa, e.g., see para. [0017] disclosing as a second example, secondary altitude-determining device (22) may comprise a global positioning system (GPS) device that is capable of estimating aircraft altitude utilizing conventional satellite triangulation techniques).

Regarding claim 22, The method of Claim 1, wherein the function of temperature is such that for each degree Celsius of deviation of the temperature from a standard temperature, a standard deviation of altitude error is ten feet. As discussed above in connection with claim 1, the step of generating an alert is contingent upon the comparison of the corrected altitude measurement deviating from the second source of altitude information by a variable altitude error threshold which is a function of temperature.  That is, the broadest reasonable interpretation of claim 1 does not require generating an alert.  Therefore, the recitation of claim 22, wherein the function of temperature is such that for each degree Celsius of deviation of the temperature from a standard temperature, a standard deviation of altitude error is ten feet is also contingent.  

Regarding claim 23, The method of claim 13, wherein the function of temperature is such that for each degree Celsius of deviation of the temperature from a standard temperature, a standard deviation of altitude error is ten feet. As discussed above in connection with claim 13, the step of generating an alert is contingent upon the comparison of the corrected altitude measurement deviating from the second source of altitude information by a variable altitude error threshold which is a function of temperature.  That is, the broadest reasonable interpretation of claim 1 does not require generating an alert.  Therefore, the recitation of claim 23, wherein the function of temperature is such that for each degree Celsius of deviation of the temperature from a standard temperature, a standard deviation of altitude error is ten feet is also contingent.  

Claims 3 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Khatwa in 
view of Werbin, in further view of Bourret et al. (US 9,561,868 B2), hereinafter Bourret.

Regarding claim 3, Khatwa in view of Werbin is not relied upon as explicitly disclosing:  The method of Claim 1 wherein the second source of information comprises a sum of a radio altitude of the ownship aircraft and a terrain elevation proximate to the ownship aircraft. 
	However, Bourret further discloses: the second source of information comprises a sum of a radio altitude of the ownship aircraft and a terrain elevation proximate to the ownship aircraft. (Bourret, e.g., see col. 4, line 65 – col. 5, line 24 disclosing the computing unit (19) produces the sum of the current height RA and the terrain height HT to compute the first current altitude A 1; examiner notes that radio altitude and radar altitude are used in the art interchangeably).
Accordingly, it would be prima facie obvious to one of ordinary skill in the art, at the time the invention was effectively filed, to have modified Khatwa in view of Werbin’s method with Bourret’s second source of information comprises a sum of a radio altitude of the ownship aircraft and a terrain elevation proximate to the ownship aircraft for at least the reasons that terrain height is summed as negative or positive depending on the concavity or convexity or the land mass below the aircraft which is then computed for a second current altitude A2, of the aircraft which corresponds to an altitude on an approach profile of the current position, as taught by Bourret; e.g., see col. 5, lines 10-24.

Regarding claim 15, Khatwa in view of Werbin is not relied upon as explicitly disclosing: The method of Claim 13 wherein the second source of information comprises a sum of a radio altitude of the ownship aircraft and a terrain elevation proximate to the ownship aircraft. 
However, Bourret further discloses: the second source of information comprises a sum of a radio altitude of the ownship aircraft and a terrain elevation proximate to the ownship aircraft. (Bourret, e.g., see col. 4, line 65 – col. 5, line 24 disclosing the computing unit (19) produces the sum of the current height RA and the terrain height HT to compute the first current altitude A 1; examiner notes that radio altitude and radar altitude are used in the art interchangeably).
Accordingly, it would be prima facie obvious to one of ordinary skill in the art, at the time the invention was effectively filed, to have modified Khatwa in view of Werbin’s method with Bourret’s second source of information comprises a sum of a radio altitude of the ownship aircraft and a terrain elevation proximate to the ownship aircraft for at least the reasons that terrain height is summed as negative or positive depending on the concavity or convexity or the land mass below the aircraft which is then computed for a second current altitude A2, of the aircraft which corresponds to an altitude on an approach profile of the current position, as taught by Bourret; e.g., see col. 5, lines 10-24.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Manfred in view of 
Bourret.

Regarding claim 3, Manfred is not relied upon as explicitly disclosing: The method of Claim 1
wherein the second source of information comprises a sum of a radio altitude of the ownship aircraft
and a terrain elevation proximate to the ownship aircraft.
However, Bourret further discloses: wherein the second source of information comprises a sum
of a radio altitude of the ownship aircraft and a terrain elevation proximate to the ownship aircraft.
(Bourret, e.g., col. 4, line 65 - col. 5, line 24; The computing unit (19) produces the sum of the current
height RA and the terrain height HT to compute the first current altitude A 1; examiner notes that one of
ordinary skill in the art would understand the synonymy of radio altitude and radar altitude).
Accordingly, it would be prima facie obvious to one of ordinary skill in the art, at the time the
invention was effectively filed, to have modified Manfred's determination of a barometric altimeter
configured in a non-standard state, comparing a corrected altitude of a barometric altimeter with a second
source, and generating an alert if the comparison results in a deviation of altitude outside of an error
threshold with Bourret's second source of information comprising a sum of a radio altitude and a terrain
elevation proximate to the aircraft because Bourret teaches the utilization of a hybrid height calculation to
resolve noise issues of combining a terrain profile and measurements of an altimeter. (Bourret, e.g., col.
6, line 58 - col 7, line 19; Combined, these two effects can produce a relatively significant high-frequency
noise signal, given the habitual speed of the aircraft. To reduce this high-frequency noise, in a second
preferred embodiment, the computing unit (18) determines, as current height, a hybrid height).

Claims 4 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Khatwa in 
view of Werbin, in further view of Carpenter (US 7,479, 923 B2), hereinafter Carpenter.

Regarding claim 4, Khatwa in view of Werbin is not relied upon as explicitly disclosing: The method of Claim 1 wherein the second source of information comprises altitude measurements received from a transmission from a second aircraft in proximity to the ownship aircraft.
	However, Carpenter further discloses: the second source of information comprises altitude measurements received from a transmission from a second aircraft in proximity to the ownship aircraft. (Carpenter, e.g., see col. 5, lines 20-38 disclosing an aircraft can determine its altitude by means of two methods: by multilateration with reference signals (11a)-(11b) received from external reference points such as GPS-enable satellites (12a)-(12b) to derive a measure of geometric altitude, or by reference to local barometric pressure by means of an on-board sensor (not shown) to derive a measure of pressure altitude.  The aircraft can then broadcast (13) position information derived form [sic] those measurements, the signals being receivable both by Air Traffic Management systems or by receivers aboard other neighboring aircraft (15).  As noted above aircraft can, and may be required to by regulations or agreed information broadcast standards, transmit both geometric altitude and pressure altitude information).
Accordingly, it would be prima facie obvious to one of ordinary skill in the art, at the time the invention was effectively filed, to have modified Khatwa in view of Werbin’s method with Carpenter’s second source of information comprises altitude measurements received from a transmission from a second aircraft in proximity to the ownship aircraft for at least the reasons that future air traffic control centers may use the provided information to instruct (16) air traffic movements based on the transmitted information, as taught by Carpenter; e.g., see col. 5, lines 35-37.

Regarding claim 16, Khatwa in view of Werbin is not relied upon as explicitly disclosing: The method of Claim 13 wherein the second source of information comprises altitude measurements received from a transmission from a second aircraft in proximity to the ownship aircraft.
However, Carpenter further discloses: the second source of information comprises altitude measurements received from a transmission from a second aircraft in proximity to the ownship aircraft. (Carpenter, e.g., see col. 5, lines 20-38 disclosing an aircraft can determine its altitude by means of two methods: by multilateration with reference signals (11a)-(11b) received from external reference points such as GPS-enable satellites (12a)-(12b) to derive a measure of geometric altitude, or by reference to local barometric pressure by means of an on-board sensor (not shown) to derive a measure of pressure altitude.  The aircraft can then broadcast (13) position information derived form [sic] those measurements, the signals being receivable both by Air Traffic Management systems or by receivers aboard other neighboring aircraft (15).  As noted above aircraft can, and may be required to by regulations or agreed information broadcast standards, transmit both geometric altitude and pressure altitude information).
Accordingly, it would be prima facie obvious to one of ordinary skill in the art, at the time the invention was effectively filed, to have modified Khatwa in view of Werbin’s method with Carpenter’s second source of information comprises altitude measurements received from a transmission from a second aircraft in proximity to the ownship aircraft for at least the reasons that future air traffic control centers may use the provided information to instruct (16) air traffic movements based on the transmitted information, as taught by Carpenter; e.g., see col. 5, lines 35-37.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Manfred in view of 
Carpenter.

Regarding claim 4, Manfred is not relied upon as explicitly disclosing: The method of Claim 1
wherein the second source of information comprises altitude measurements received from a transmission from a second aircraft in proximity to the ownship aircraft.
However, Carpenter further discloses: wherein the second source of information comprises
altitude measurements received from a transmission from a second aircraft in proximity to the owns hip aircraft. (Carpenter, e.g., col. 5, lines 20- 38; an aircraft can determine its altitude by means of two
methods: by multilateration with reference to signals ( 11 a -11 b) received from external reference points
such as GPS-enable satellites (12a-12b) to derive a measure of geometric altitude, or by reference to local
barometric pressure by means of an on-board sensor (not shown) to derive a measure of pressure altitude.
The aircraft can then broadcast (13) position information derived from those measurements, the signals
being receivable both by Air Traffic Management systems (e.g., at an Air Traffic Control centre (14) or
by receivers aboard other neighbouring aircraft (15). As noted above aircraft can, and may be required to
by regulations or agreed information broadcast standards, transmit both geometric altitude and pressure
altitude information; examiner notes that one of ordinary skill in the art would understand that a
neighbouring aircraft is in proximal distance to the receiving aircraft.).
Accordingly, it would be prima facie obvious to one of ordinary skill in the art, at the time the
invention was effectively filed, to have modified Manfred's determination of a barometric altimeter
configured in a non-standard state, comparing a corrected altitude of a barometric altimeter with a second
source, and generating an alert if the comparison results in a deviation of altitude outside of an error
threshold with Carpenter's secondary source of information comprising altitude measurements conducted
by a separate aircraft proximal to the ownship aircraft because Carpenter teaches implementing ADS-B
MASPS requirements to validate the pressure altitude. (Carpenter, e.g., col. 8, lines 48-56; An ACAS
equipped aircraft may acquire the geometric altitude information either via ADS-B or by other means.  The DS-B MASPS specify that geometric altitude, pressure altitude, and altitude rate (either geometric
rate or pressure rate) should all be broadcast. Implementing ADS-B MAS PS requirements would make it
possible to track pressure altitude and geometric altitude, and thus validate the pressure altitude, as
described above).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Manfred in view of 
Bourret, in further view of Signal Averaging (Wikipedia Contributors. (2017, July 10). Signal averaging. Wikipedia. Retrieved February 2, 2022, from https://web.archive.org/web/20170710042844/https://en.wikipedia.org/wiki/Signal_averaging), hereinafter Signal averaging.

Regarding claim 5, Manfred discloses: The method of Claim 1 wherein the second source of
information comprises  of:
a GPS-determined altitude of the ownship aircraft; and (Manfred, e.g., fig. 1, box (14), receive
altitude from GPS system; fig. 2, GPS system ( 42); para. [0023]; the barometric altitude signal is lowpass
filtered (not shown) before it is compared to altitude from GPS system ( 42)).

Manfred is not relied upon as explicitly disclosing: a sum of a radio altitude of the ownship
aircraft and a terrain elevation proximate to the ownship aircraft.
However, Bourret further discloses: a sum of a radio altitude of the own ship aircraft and a
terrain elevation proximate to the ownship aircraft. (Bourret, e.g., col. 4, line 65 - col. 5, line 24; The
computing unit ( 19) produces the sum of the current height RA and the terrain height HT to compute the
first current altitude Al; examiner notes that one of ordinary skill in the art would understand the
synonymy of radio altitude and radar altitude).
Accordingly, it would be prima facie obvious to one of ordinary skill in the art, at the time the
invention was effectively filed, to have modified Manfred determination of a barometric altimeter
configured in a non-standard state, comparing a corrected altitude of a barometric altimeter with a second
source, and generating an alert if the comparison results in a deviation of altitude outside of an error
threshold to include a GPS-determined altitude of the ownship with Bourret's sum of a radio altitude and a
terrain elevation proximate to the aircraft because Bourret validates altitude through tracking geometric
altitude rate against pressure altitude rate. (Bourret, e.g., col. 7, line 61 - col. 8, line 6; Indeed the
approximation has the additional benefit that all of the terms in the right hand side of the approximation
(formula 10) - two vertical rates, temperature, airspeed, and crosswind-are capable of direct measurement
onboard aircraft and indeed many existing aircraft are already fitted with relevant sensors so that no
additional sensors might be required to be fitted in those cases. The approximation can therefor be used to
greatly improve the utility of the validation method based on tracking geometric altitude rate against
pressure altitude rate).
Manfred is not relied upon as explicitly disclosing: an average
However, Signal averaging discloses: an average (Signal averaging, e.g., pg. 1, para. [0001];
Signal averaging is a signal processing technique applied in the time domain, intended to increase the
strength of a signal relative to noise that is obscuring it. By averaging a set of replicate measurements, the
signal-to-noise ratio, SIN, will be increased, ideally in proportion to the square root of the number of
measurements).
Accordingly, it would be prima facie obvious to one of ordinary skill in the art, at the time the
invention was effectively filed, to have modified Manfred's determination of a barometric altimeter
configured in a non-standard state, comparing a corrected altitude of a barometric altimeter with a second
source, and generating an alert if the comparison results in a deviation of altitude outside of an error
threshold to include a GPS determined altitude with Signal averaging's averaging scheme because Signal
averaging teaches a reduction of noise over repeated trials and more accurate results. (Signal averaging, e.g., pg. 3, para. [0001]; The averaging process above, and in general, results in an estimate of the signal.
When compared with the raw trace, the averaged noise component is reduced with every averaged trial.
When averaging real signals, the underlying component may not always be as clear, resulting in repeated
averages in a search for consistent components in two or three replicates. Itis unlikely that two or more
consistent results will be produced by chance alone).

Claims 5 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Khatwa in 
view of Werbin, in further view of Bourret, in further view of Signal Averaging.

Regarding claim 5, Khatwa in view of Werbin discloses: The method of Claim 1 wherein the second source of information comprises  of:
a GPS-determined altitude of the ownship aircraft; and (Khatwa, e.g., see para. [0017] disclosing as a second example, secondary altitude-determining device (22) may comprise a global positioning system (GPS) device that is capable of estimating aircraft altitude utilizing conventional satellite triangulation techniques).

Khatwa in view of Werbin is not relied upon as explicitly disclosing: a sum of a radio altitude of the ownship aircraft and a terrain elevation proximate to the ownship aircraft 
However, Bourret further discloses: a sum of a radio altitude of the ownship aircraft and a terrain elevation proximate to the ownship aircraft (Bourret, e.g., see col. 4, line 65 – col. 5, line 24 disclosing the computing unit (19) produces the sum of the current height RA and the terrain height HT to compute the first current altitude A 1; examiner notes that radio altitude and radar altitude are used in the art interchangeably).
Accordingly, it would be prima facie obvious to one of ordinary skill in the art, at the time the invention was effectively filed, to have modified Khatwa in view of Werbin’s method with Bourret’s sum of a radio altitude of the ownship aircraft and a terrain elevation proximate to the ownship aircraft for at least the reasons that terrain height is summed as negative or positive depending on the concavity or convexity or the land mass below the aircraft which is then computed for a second current altitude A2, of the aircraft which corresponds to an altitude on an approach profile of the current position, as taught by Bourret; e.g., see col. 5, lines 10-24.
Khatwa in view of Werbin, in further view of Bourret is not relied upon as explicitly disclosing: an average
However, Signal averaging discloses: an average (Signal averaging, e.g., see pg. 1, para. [0001] disclosing signal averaging is a signal processing technique applied in the time domain, intended to increase the strength of a signal relative to noise that is obscuring it.  By averaging a set of replicate measurements, the signal-to-noise ratio, S/N, will be increased, ideally in proportion to the square root of the number of measurements).
Accordingly, it would be prima facie obvious to one of ordinary skill in the art, at the time the invention was effectively filed, to have modified Khatwa in view of Werbin, in further view of Bourret’s method and sum of a radio altitude of the ownship aircraft and a terrain elevation proximate to the ownship aircraft with Signal averaging’s average for at least the reasons that the averaging process results in an estimate of the signal.  When compared with the raw trace, the averaged noise component is reduced with every averaged trial.  When averaging real signals, the underlying component may not always be as clear, resulting in repeated averages in a search for consistent components in two or three replicates.  It is unlikely that wo or more consistent results will be produced by chance alone, as taught by Signal averaging; e.g., see pg. 3, para. [0001].

Regarding claim 17, Khatwa in view of Werbin discloses: The method of Claim 13 wherein the second source of information comprises :
a GPS-determined altitude of the ownship aircraft; and (Khatwa, e.g., see para. [0017] disclosing as a second example, secondary altitude-determining device (22) may comprise a global positioning system (GPS) device that is capable of estimating aircraft altitude utilizing conventional satellite triangulation techniques).

Khatwa in view of Werbin is not relied upon as explicitly disclosing: a sum of a radio altitude of the ownship aircraft and a terrain elevation proximate to the ownship aircraft.
However, Bourret further discloses: a sum of a radio altitude of the ownship aircraft and a terrain elevation proximate to the ownship aircraft. (Bourret, e.g., see col. 4, line 65 – col. 5, line 24 disclosing the computing unit (19) produces the sum of the current height RA and the terrain height HT to compute the first current altitude A 1; examiner notes that radio altitude and radar altitude are used in the art interchangeably).
Accordingly, it would be prima facie obvious to one of ordinary skill in the art, at the time the invention was effectively filed, to have modified Khatwa in view of Werbin’s method with Bourret’s sum of a radio altitude of the ownship aircraft and a terrain elevation proximate to the ownship aircraft for at least the reasons that terrain height is summed as negative or positive depending on the concavity or convexity or the land mass below the aircraft which is then computed for a second current altitude A2, of the aircraft which corresponds to an altitude on an approach profile of the current position, as taught by Bourret; e.g., see col. 5, lines 10-24.
Khatwa in view of Werbin, in further view of Bourret is not relied upon as explicitly disclosing: an average
However, Signal averaging discloses: an average (Signal averaging, e.g., see pg. 1, para. [0001] disclosing signal averaging is a signal processing technique applied in the time domain, intended to increase the strength of a signal relative to noise that is obscuring it.  By averaging a set of replicate measurements, the signal-to-noise ratio, S/N, will be increased, ideally in proportion to the square root of the number of measurements).
Accordingly, it would be prima facie obvious to one of ordinary skill in the art, at the time the invention was effectively filed, to have modified Khatwa in view of Werbin, in further view of Bourret’s method and sum of a radio altitude of the ownship aircraft and a terrain elevation proximate to the ownship aircraft with Signal averaging’s average for at least the reasons that the averaging process results in an estimate of the signal.  When compared with the raw trace, the averaged noise component is reduced with every averaged trial.  When averaging real signals, the underlying component may not always be as clear, resulting in repeated averages in a search for consistent components in two or three replicates.  It is unlikely that wo or more consistent results will be produced by chance alone, as taught by Signal averaging; e.g., see pg. 3, para. [0001].

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Manfred in view of 
Bourret, in further view of Weighted Arithmetic Mean (Wikipedia Contributors. (2018b, September 24). Weighted arithmetic mean. Wikipedia. Retrieved February 2, 2022, from https://web.archive.org/web/20180924221425/https://en.wikipedia.org/wiki/Weighted_arithmetic_mean), hereinafter Weighted arithmetic mean.

	Regarding claim 6, Manfred discloses: The method of claim 1 wherein the second source of information comprises :
	a GPS-determined altitude of the ownship aircraft; and (Manfred, e.g., fig. 1, box (14), receive
altitude from GPS system; fig. 2, GPS system (42); para. [0023]; the barometric altitude signal is lowpass
filtered (not shown) before it is compared to altitude from GPS system (42)).
	
	Manfred is not relied upon as explicitly disclosing: a sum of a radio altitude of the ownship aircraft and a terrain elevation proximate to the ownship aircraft.
However, Bourret further discloses: a sum of a radio altitude of the owns hip aircraft and a
terrain elevation proximate to the ownship aircraft. (Bourret, e.g., col. 4, line 65 - col. 5, line 24; The
computing unit ( 19) produces the sum of the current height RA and the terrain height HT to compute the first current altitude Al; examiner notes that one of ordinary skill in the art would understand the
synonymy of radio altitude and radar altitude).
Accordingly, it would be prima facie obvious to one of ordinary skill in the art, at the time the
invention was effectively filed, to have modified Manfred's determination of a barometric altimeter
configured in a non-standard state, comparing a corrected altitude of a barometric altimeter with a second
source, and generating an alert if the comparison results in a deviation of altitude outside of an error
threshold to include a GPS-determined altitude of the ownship with Bourret's sum of a radio altitude and a
terrain elevation proximate to the aircraft because Bourret validates altitude through tracking geometric
altitude rate against pressure altitude rate. (Bourret, e.g., col. 7, line 61 - col. 8, line 6; Indeed the
approximation has the additional benefit that all of the terms in the right hand side of the approximation
(formula 10) - two vertical rates, temperature, airspeed, and crosswind-are capable of direct measurement
onboard aircraft and indeed many existing aircraft are already fitted with relevant sensors so that no
additional sensors might be required to be fitted in those cases. The approximation can therefor be used to
greatly improve the utility of the validation method based on tracking geometric altitude rate against
pressure altitude rate).
Manfred is not relied upon as explicitly disclosing: wherein the second source of information
comprises a weighted average
However, Weighted arithmetic mean discloses: wherein the second source of information comprises a weighted average (Weighted arithmetic mean, e.g., pg. 1, para. [0001]; The weighted arithmetic mean is similar to an ordinary arithmetic mean (the most common type of average), except that instead of each of the data points contributing equally to the final average, some data points contribute more than others. The notion of weighted mean plays a role in descriptive statistics and also occurs in a more general form in several other areas of mathematics).
Accordingly, it would be prima facie obvious to one of ordinary skill in the art, at the time the
invention was effectively filed, to have modified Manfred's determination of a barometric altimeter
configured in a non-standard state, comparing a corrected altitude of a barometric altimeter with a second source, and generating an alert if the comparison results in a deviation of altitude outside of an error
threshold to include a GPS-determined altitude of the ownship with Weighted arithmetic means' weighted
average because Weighted arithmetic mean teaches weighting data points with relevance and fidelity,
meaning both a GPS-determined altitude and a sum of a radio altitude would greatly benefit from by
excluding erroneous, faulty, superfluous, or dated readings. (Weighted arithmetic mean, e.g., pg. 3,
para. [0001]; data elements with a high weight contribute more to the weighted mean than do elements
with a low weight. The weights cannot be negative. Some may be zero, but not all of them (since division
by zero is not allowed). The formulas are simplified when the weights are normalized such that they sum
up to 1).

Claims 6 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Khatwa in 
view of Werbin, in further view of Bourret, in further view of Weighted Arithmetic Mean.

Regarding claim 6, Khatwa in view of Werbin discloses: The method of Claim 1 wherein the second source of information comprises :
a GPS-determined altitude of the ownship aircraft; and (Khatwa, e.g., see para. [0017] disclosing as a second example, secondary altitude-determining device (22) may comprise a global positioning system (GPS) device that is capable of estimating aircraft altitude utilizing conventional satellite triangulation techniques).

Khatwa in view of Werbin is not relied upon as explicitly disclosing: a sum of a radio altitude of the ownship aircraft and a terrain elevation proximate to the ownship aircraft. 
However, Bourret further discloses: a sum of a radio altitude of the ownship aircraft and a terrain elevation proximate to the ownship aircraft (Bourret, e.g., see col. 4, line 65 – col. 5, line 24 disclosing the computing unit (19) produces the sum of the current height RA and the terrain height HT to compute the first current altitude A 1; examiner notes that radio altitude and radar altitude are used in the art interchangeably).
Accordingly, it would be prima facie obvious to one of ordinary skill in the art, at the time the invention was effectively filed, to have modified Khatwa in view of Werbin’s method with Bourret’s sum of a radio altitude of the ownship aircraft and a terrain elevation proximate to the ownship aircraft for at least the reasons that terrain height is summed as negative or positive depending on the concavity or convexity or the land mass below the aircraft which is then computed for a second current altitude A2, of the aircraft which corresponds to an altitude on an approach profile of the current position, as taught by Bourret; e.g., see col. 5, lines 10-24.
	Khatwa in view of Werbin, in further view of Bourret is not relied upon as explicitly disclosing: a weighted average
	However, Weighted arithmetic mean discloses: a weighted average (Weighted arithmetic mean, e.g., see pg. 1, para. [0001] disclosing the weighted arithmetic mean is similar to an ordinary arithmetic mean (the most common type of average), except that instead of each of the data points contributing equally to the final average, some data points contribute more than others.  The notion of weighted mean plays a role in descriptive statistics and also occurs in a more general form in several other areas of mathematics).
Accordingly, it would be prima facie obvious to one of ordinary skill in the art, at the time the invention was effectively filed, to have modified Khatwa in view of Werbin, in further view of Bourret’s method and sum of a radio altitude of the ownship aircraft and a terrain elevation proximate to the ownship aircraft with Weighted arithmetic mean’s weighted average for at least the reasons that data elements with a high weight contribute more to the weighted mean than do elements with a low weight.  The weights cannot be negative.  Some may be zero, but not all of them (since division by zero is not allowed).  The formulas are simplified when the weights are normalized such that they sum up to 1, as taught by Weighted arithmetic mean; e.g., see pg. 3, para. [0001].

Regarding claim 18, Khatwa in view of Werbin discloses: The method of Claim 13 wherein the second source of information comprises :
a GPS-determined altitude of the ownship aircraft; and (Khatwa, e.g., see para. [0017] disclosing as a second example, secondary altitude-determining device (22) may comprise a global positioning system (GPS) device that is capable of estimating aircraft altitude utilizing conventional satellite triangulation techniques).

Khatwa in view of Werbin is not relied upon as explicitly disclosing: a sum of a radio altitude of the ownship aircraft and a terrain elevation proximate to the ownship aircraft.
However, Bourret further discloses: a sum of a radio altitude of the ownship aircraft and a terrain elevation proximate to the ownship aircraft (Bourret, e.g., see col. 4, line 65 – col. 5, line 24 disclosing the computing unit (19) produces the sum of the current height RA and the terrain height HT to compute the first current altitude A 1; examiner notes that radio altitude and radar altitude are used in the art interchangeably).
Accordingly, it would be prima facie obvious to one of ordinary skill in the art, at the time the invention was effectively filed, to have modified Khatwa in view of Werbin’s method with Bourret’s sum of a radio altitude of the ownship aircraft and a terrain elevation proximate to the ownship aircraft for at least the reasons that terrain height is summed as negative or positive depending on the concavity or convexity or the land mass below the aircraft which is then computed for a second current altitude A2, of the aircraft which corresponds to an altitude on an approach profile of the current position, as taught by Bourret; e.g., see col. 5, lines 10-24.
	Khatwa in view of Werbin, in further view of Bourret is not relied upon as explicitly disclosing: a weighted average
	However, Weighted arithmetic mean discloses: a weighted average (Weighted arithmetic mean, e.g., see pg. 1, para. [0001] disclosing the weighted arithmetic mean is similar to an ordinary arithmetic mean (the most common type of average), except that instead of each of the data points contributing equally to the final average, some data points contribute more than others.  The notion of weighted mean plays a role in descriptive statistics and also occurs in a more general form in several other areas of mathematics).
Accordingly, it would be prima facie obvious to one of ordinary skill in the art, at the time the invention was effectively filed, to have modified Khatwa in view of Werbin, in further view of Bourret’s method and sum of a radio altitude of the ownship aircraft and a terrain elevation proximate to the ownship aircraft with Weighted arithmetic mean’s weighted average for at least the reasons that data elements with a high weight contribute more to the weighted mean than do elements with a low weight.  The weights cannot be negative.  Some may be zero, but not all of them (since division by zero is not allowed).  The formulas are simplified when the weights are normalized such that they sum up to 1, as taught by Weighted arithmetic mean; e.g., see pg. 3, para. [0001].

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Manfred in view of 
Paterson (CH 660157 A5), hereinafter Paterson.

Regarding claim 10, Manfred in view of Paterson is not relied upon as explicitly disclosing: The
method of Claim 9 wherein the predetermined minimum radio altitude threshold is within a range of
500 feet to 4500 feet.
However, Paterson further discloses: wherein the predetermined minimum radio altitude
threshold is within a range of 500 feet to 4500 feet. (Paterson, e.g., pg. 5, line 12; reference to
warning curve of the radio altimeter range extending from above 10 feet to 5000 feet, encompassing the
range of 500 feet to 4500 feet).
Accordingly, it would be prima facie obvious to one of ordinary skill in the art, at the time the
invention was effectively filed, to have modified Manfred in view of Paterson's detection of standard
atmospheric pressure of the ownship altimeter and generating an alert if the ownship aircraft is below a
predetermined minimum radio altitude threshold with Paterson II' s range specification of 500 feet to
4500 feet because Paterson teaches the use of a two-stage warning curve to alert the pilot to serious
conditions without causing false alarms. (Paterson, e.g., pg. 4, para. [0005]; The forms of limits (50) and (60) were chosen to provide an adequate warning to the pilot without causing false alarms. It has been found by analysis and experimentation that it is desirable to use a two-stage warning curve which has two different slopes. This results in a relatively sensitive warning system which provides the pilot with
adequate warning time at normal flight altitudes without triggering unnecessary alarms during low
altitude maneuvers such as those executed during normal approaches in order to land).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Khatwa in view of 
Werbin, in further view of Paterson.

Regarding claim 10, Khatwa in view of Werbin is not relied upon as explicitly disclosing: The method of claim 1 wherein the variable altitude error threshold is within a range of 500 feet to 4500 feet.
However, Paterson discloses: the variable altitude error threshold is within a range of 500 feet to 4500 feet. (Paterson, e.g., see pg. 4, line 35 – pg. 5, line 16 disclosing the forms of limits (50) and (60) were chosen to provide an adequate warning to the pilot without causing false alarms.  It has been found by analysis and experimentation that it is desirable to use a two-stage warning curve which has two different slopes.  The warning curves extend to the limits of the radio altimeter range, normally 5000 feet).  
Accordingly, it would be prima facie obvious to one of ordinary skill in the art, at the time the invention was effectively filed, to have modified Khatwa in view of Werbin’s method with Paterson’s variable altitude error threshold is within a range of 500 feet to 4500 feet for at least the reasons that the result is a relatively sensitive warning system which provides the pilot with adequate warning time at normal flight altitudes without triggering unnecessary alarms during low altitude maneuvers such as those executed during normal approaches in order to land, as taught by Paterson; e.g., see pg. 4, para. [0005].

Claims 13-14, 23, and 25 are rejected under 35 U.S.C.103 as being unpatentable over 
Manfred in view of Murphy (GB 2472497 A), hereinafter Murphy.

	Regarding claim 13, Manfred discloses: A method comprising:
	
comparing a corrected altitude measurement from a barometric altimeter to a second source of altitude information; and (Manfred, e.g., fig. 1, box (16), compare barometric corrected altitude with
GPS altitude; para. [0013]; A barometric corrected altitude based on measured pressure is received (12)
from a barometric altimeter. An altitude is also received (14) from a GPS system The inaccuracy of the
barometric pressure adjustment setting is determined by comparing (16) the barometric corrected altitude
received (12) from the altimeter with the altitude as determined and received (14) from the GPS system.)
generating an alert when the compared corrected altitude measurement deviates from the second source of altitude information by a variable altitude error threshold which is a non-linear function of temperature. The broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met; see, e.g., MPEP 2111.04.III; because this step is only performed if a condition precedent is met, the broadest reasonable interpretation of this claim does not require this step to be performed; accordingly, this step does not carry patentable weight.
Manfred is relied upon as explicitly disclosing the determination that the measurement of the
ownship aircraft is less than a predetermined minimum threshold, e.g., see para. [0016], but fails to
disclose a radio/radar altitude. 
However, Murphy further discloses: determining that a radio altitude measurement of an ownship aircraft is less than a predetermined minimum radio altitude threshold; (Murphy, e.g., pg. 9, lines 14-27; vertical containment monitoring to determine an instantaneous radio altitude measurement is below a threshold limit utilizing radio altitude measurements).
Accordingly, it would be prima facie obvious to one of ordinary skill in the art, at the time the
invention was effectively filed, to have modified Manfred's comparison of a corrected altitude from the
barometric altimeter to a second source and generating an alert if the compared corrected value deviates
by a predetermined altitude error threshold with Murphy's determination that a radio altitude
measurement of the ownship aircraft is less than a predetermined minimum radio altitude because
Murphy teaches the detection of unacceptably large deviations of altitude along a path without the need
for large and expensive databases. (Murphy, e.g., pg. 9, line 28 - pg. 10, line 2; monitoring implemented
in the airborne equipment detects unacceptably large deviations of the airplane positions from a desired
reference path. This monitoring compares radio altitude measurements to thresholds stored on board the
aircraft. The thresholds are a function of a distance along the desired path and are derived from a radio
altitude reference measurement expected if the airplane were on the desired approach path. The desired
reference path need not be stored in a database on the airplane. Nor is there any need for a terrain
database to be stored on the airplane).

Regarding claim 14, Manfred in view of Murphy discloses: The method of claim 13 wherein the
second source of information comprises a GPS-determined altitude of the ownship aircraft. (Manfred,
e.g., fig. 1, box (14), receive altitude from GPS system; fig. 2, GPS system(42); para. [0023]; the
barometric altitude signal is low-pass filtered (not shown) before it is compared to altitude from GPS
system (42)).

Claim 23 recites: The method of claim 13, wherein the function of temperature is such that for
each degree Celsius of deviation of the temperature from a standard temperature, a standard deviation
of altitude error is ten feet. As discussed above in connection with claim 13, the step of generating an
alert is contingent upon the comparison of the connected altitude measurement as it deviates from the
second source of altitude information by a variable altitude error threshold which is a function of
temperature. That is, the broadest reasonable interpretation of claim 1 does not require generating an
alert. Therefore, the recitation of claim 23, wherein the function of temperature is such that for each
degree Celsius of deviation of the temperature from a standard temperature, a standard deviation of
altitude error is ten feet is also contingent.

Regarding claim 25, Manfred in view of Murphy discloses: The method of claim 13, wherein the non-linear function of temperature is a root-sum-square function. As discussed above in connection with claim 13, the step of generating an alert is contingent upon the comparison of the corrected altitude measurement deviates from the second source of altitude information by a variable altitude error threshold which is a non-linear function of temperature. That is, the broadest reasonable interpretation of claim 13 does not require generating an alert. Therefore, the recitation of claim 24, wherein the non-linear function of temperature is a root-sum-square function is also contingent.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Manfred in view of 
Murphy, in further view of Bourret.

	Regarding claim 15, Manfred in view of Murphey is not relied upon as explicitly disclosing: The
method of Claim 13 wherein the second source of information comprises a sum of a radio altitude of
the ownship aircraft and a terrain elevation proximate to the ownship aircraft.
However, Bourret further discloses: wherein the second source of information comprises a sum
of a radio altitude of the ownship aircraft and a terrain elevation proximate to the ownship aircraft.
(Bourret, e.g., col. 4, line 65 - col. 5, line 24; The computing unit (19) produces the sum of the current height RA and the terrain height HT to compute the first current altitude A 1; examiner notes that one of
ordinary skill in the art would understand the synonymy of radio altitude and radar altitude).
Accordingly, it would be prima facie obvious to one of ordinary skill in the art, at the time the
invention was effectively filed, to have modified Manfred in view of Murphy's determination that a radio
altitude measurement is below a minimum radio altitude threshold, comparing the corrected altitude
measurement to a second altitude source, and generating an alert if the comparison deviates from a
predetermined threshold with Bourret' s second source of information comprising a sum of a radio altitude
and a terrain elevation proximate to the aircraft because Bourret teaches the utilization of a hybrid height
calculation to resolve noise issues of combining a terrain profile and measurements of an altimeter.
(Bourret, e.g., col. 6, line 58 - col 7, line 19; Combined, these two effects can produce a relatively
significant high-frequency noise signal, given the habitual speed of the aircraft. To reduce this high
frequency noise, in a second preferred embodiment, the computing unit (18) determines, as current height,
a hybrid height).

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Manfred in view of 
Murphy, in further view of Carpenter.

Regarding claim 16, Manfred in view of Murphy is not relied upon as explicitly disclosing: The
method of Claim 13 wherein the second source of information comprises altitude measurements
received from a transmission from a second aircraft in proximity to the own ship aircraft.
However, Carpenter further discloses: wherein the second source of information comprises
altitude measurements received from a transmission from a second aircraft in proximity to the ownship
aircraft. (Carpenter, e.g., col. 5, lines 20- 38; an aircraft can determine its altitude by means of two
methods: by multilateration with reference to signals (11 a -11 b) received from external reference points
such as GPS-enable satellites (12a-12b) to derive a measure of geometric altitude, or by reference to local
barometric pressure by means of an on-board sensor (not shown) to derive a measure of pressure altitude.  The aircraft can then broadcast (13) position information derived from those measurements, the signals
being receivable both by Air Traffic Management systems (e.g., at an Air Traffic Control centre (14) or
by receivers aboard other neighbouring aircraft (15). As noted above aircraft can, and may be required to
by regulations or agreed information broadcast standards, transmit both geometric altitude and pressure
altitude information; examiner notes that one of ordinary skill in the art would understand that a
neighbouring aircraft is in proximal distance to the receiving aircraft).
Accordingly, it would be prima facie obvious to one of ordinary skill in the art, at the time the
invention was effectively filed, to have modified Manfred in view of Murphy's determination that a radio
altitude measurement is below a minimum radio altitude threshold, comparing the corrected altitude
measurement to a second altitude source, and generating an alert if the comparison deviates from a
predetermined threshold with Carpenter's secondary source of information comprising altitude
measurements conducted by a separate aircraft proximal to the ownship aircraft because Carpenter
teaches implementing ADS-B MAS PS requirements to validate the pressure altitude. (Carpenter, e.g.,
col. 8, lines 48-56; An ACAS-equipped aircraft may acquire the geometric altitude information either via
ADS-B or by other means. The DS-B MASPS specify that geometric altitude, pressure altitude, and
altitude rate (either geometric rate or pressure rate) should all be broadcast. Implementing ADS-B
MAS PS requirements would make it possible to track pressure altitude and geometric altitude, and thus
validate the pressure altitude, as described above).

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Manfred in view of 
Murphy, in further view of Bourret, in further view of Signal Averaging.

Regarding claim 17, Manfred in view of Murphy discloses: The method of Claim 13 wherein the
second source of information comprises :
a GPS-determined altitude of the ownship aircraft; and (Manfred, e.g., fig. 1, box (14), receive
altitude from GPS system; fig. 2, GPS system (42); para. [0023]; the barometric altitude signal is lowpass
filtered (not shown) before it is compared to altitude from GPS system ( 42).).
	
Manfred in view of Murphy is not relied upon as explicitly disclosing: a sum of a radio altitude of the ownship aircraft and a terrain elevation proximate to the ownship aircraft.
However, Bourret further discloses: a sum of a radio altitude of the ownship aircraft and a terrain elevation proximate to the ownship aircraft. (Bourret, e.g., col. 4, line 65 - col. 5, line 24; The computing unit ( 19) produces the sum of the current height RA and the terrain height HT to compute the first current altitude Al; examiner notes that one of ordinary skill in the art would understand the synonymy of radio altitude and radar altitude).
Accordingly, it would be prima facie obvious to one of ordinary skill in the art, at the time the
invention was effectively filed, to have modified Manfred in view of Murphy's determination that a radio
altitude measurement is below a minimum radio altitude threshold, comparing the corrected altitude
measurement to a second altitude source, and generating an alert if the comparison deviates from a
predetermined threshold with Bourret's sum of a radio altitude and a terrain elevation proximate to the
aircraft because Bourret validates altitude through tracking geometric altitude rate against pressure
altitude rate. (Bourret, e.g., col. 7, line 61 - col. 8, line 6; Indeed the approximation has the additional
benefit that all of the terms in the right hand side of the approximation (formula 10) - two vertical rates,
temperature, airspeed, and crosswind-are capable of direct measurement on board aircraft and indeed
many existing aircraft are already fitted with relevant sensors so that no additional sensors might be
required to be fitted in those cases. The approximation can therefor be used to greatly improve the utility
of the validation method based on tracking geometric altitude rate against pressure altitude rate).
Manfred in view of Murphy is not relied upon as explicitly disclosing: wherein the second source
of information comprises an average of:
However, Signal averaging discloses: wherein the second source of information comprises an
average of: (Signal averaging, e.g., pg. 1, para. [0001]; Signal averaging is a signal processing technique
applied in the time domain, intended to increase the strength of a signal relative to noise that is obscuring
it. By averaging a set of replicate measurements, the signal-to-noise ratio, S/N, will be increased, ideally
in proportion to the square root of the number of measurements).
Accordingly, it would be prima facie obvious to one of ordinary skill in the art, at the time the
invention was effectively filed, to have modified Manfred in view of Murphey's determination that a radio
altitude measurement is below a minimum radio altitude threshold, comparing the corrected altitude
measurement to a second altitude source, and generating an alert if the comparison deviates from a
predetermined threshold with Signal averaging's averaging scheme because Signal averaging teaches a
reduction of noise over repeated trials and more accurate results. (Signal averaging, e.g., pg. 3, para.
[0001]; The averaging process above, and in general, results in an estimate of the signal. When compared
with the raw trace, the averaged noise component is reduced with every averaged trial. When averaging
real signals, the underlying component may not always be as clear, resulting in repeated averages in a
search for consistent components in two or three replicates. It is unlikely that two or more consistent
results will be produced by chance alone).

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Manfred in view of 
Murphy, in further view of Bourret, in further view of Weighted Arithmetic Mean.

Regarding claim 18, Manfred in view of Murphy discloses: The method of claim 13 wherein the
second source of information comprises a weighted average of:
a GPS-determined altitude of the owns hip aircraft; and (Manfred, e.g., fig. 1, box (14), receive
altitude from GPS system; fig. 2, GPS system (42); para. [0023]; the barometric altitude signal is lowpass
filtered (not shown) before it is compared to altitude from GPS system( 42)).
	
Manfred in view of Murphy is not relied upon as explicitly disclosing: a sum of a radio altitude
of the ownship aircraft and a terrain elevation proximate to the ownship aircraft.
However, Bourret further discloses: a sum of a radio altitude of the own ship aircraft and a
terrain elevation proximate to the ownship aircraft. (Bourret, e.g., col. 4, line 65 - col. 5, line 24; The
computing unit ( 19) produces the sum of the current height RA and the terrain height HT to compute the
first current altitude Al; examiner notes that one of ordinary skill in the art would understand the
synonymy of radio altitude and radar altitude).
Accordingly, it would be prima facie obvious to one of ordinary skill in the art, at the time the
invention was effectively filed, to have modified Manfred in view of Murphy's determination that a radio
altitude measurement is below a minimum radio altitude threshold, comparing the corrected altitude
measurement to a second altitude source, and generating an alert if the comparison deviates from a
predetermined threshold with Bourret's sum of a radio altitude and a terrain elevation proximate to the
aircraft because Bourret validates altitude through tracking geometric altitude rate against pressure
altitude rate. (Bourret, e.g., col. 7, line 61 - col. 8, line 6; Indeed the approximation has the additional
benefit that all of the terms in the right hand side of the approximation (formula 10) - two vertical rates,
temperature, airspeed, and crosswind-are capable of direct measurement onboard aircraft and indeed
many existing aircraft are already fitted with relevant sensors so that no additional sensors might be
required to be fitted in those cases. The approximation can therefor be used to greatly improve the utility
of the validation method based on tracking geometric altitude rate against pressure altitude rate).
Manfred in view of Murphey is not relied upon as explicitly disclosing: a weighted average
However, Weighted arithmetic mean further discloses: a weighted average (Weighted
arithmetic mean, e.g., pg. 1, para. [0001]; The weighted arithmetic mean is similar to an ordinary
arithmetic mean (the most common type of average), except that instead of each of the data points
contributing equally to the final average, some data points contribute more than others. The notion of
weighted mean plays a role in descriptive statistics and also occurs in a more general form in several other
areas of mathematics.)
Accordingly, it would be prima facie obvious to one of ordinary skill in the art, at the time the
invention was effectively filed, to have modified Manfred in view of Murphy's determination that a radio
altitude measurement is below a minimum radio altitude threshold, comparing the corrected altitude
measurement to a second altitude source, and generating an alert if the comparison deviates from a
predetermined threshold with Weighted arithmetic mean's weighted average because Weighted arithmetic
mean teaches weighting data points with relevance and fidelity, meaning both a GPS-determined altitude
and a sum of a radio altitude would greatly benefit from by excluding erroneous, faulty, superfluous, or
dated readings. (Weighted arithmetic mean, e.g., pg. 3, para. [0001]; data elements with a high weight
contribute more to the weighted mean than do elements with a low weight. The weights cannot be
negative. Some may be zero, but not all of them (since division by zero is not allowed). The formulas are
simplified when the weights are normalized such that they sum up to 1).

Claims 24-25 are rejected under 35 U.S.C. 103 as being unpatentable over Khatwa in view 
of Werbin, in further view of Pathology Uncertainty (Root Mean Square (RMS) v Root Sum of Squares (RSS) in uncertainty analysis. (2021, February 24). Pathology Uncertainty. https://pathologyuncertainty.com/2018/02/21/root-mean-square-rms-v-root-sum-of-squares-rss-in-uncertainty-analysis/), hereinafter Pathology Uncertainty.

Regarding claim 24, Khatwa in view of Werbin is not relied upon as explicitly disclosing: The method of claim 1, wherein the non-linear function of temperature is a root-sum-square function. 
However, Pathology Uncertainty further discloses: a root-sum-square function. (Pathology Uncertainty, e.g., see pg. 3, lines 11-14 disclosing the root sum of squares is the way that combines the standard uncertainties of more than one contributor to provide our overall combined uncertainty.  This is not influenced by the number of measurements we take to determine our standard uncertainty and there is no division by the number of measurements involved).
Accordingly, it would be prima facie obvious to one of ordinary skill in the art, at the time the invention was effectively filed, to have modified Khatwa in view of Werbin’s method to include the non-linear function of temperature with Pathology Uncertainty’s root-sum-square function for at least the reasons that it is known that the root sum of squares works well provided the contributors which are intended for combination are not correlated (either positively or negatively), as taught by Pathology Uncertainty; e.g., see pg. 3, lines 15-17.

Regarding claim 25, Khatwa in view of Werbin is not relied upon as explicitly disclosing: The method of claim 13, wherein the non-linear function of temperature is a root-sum-square function.
However, Pathology Uncertainty further discloses: a root-sum-square function. (Pathology Uncertainty, e.g., see pg. 3, lines 11-14 disclosing the root sum of squares is the way that combines the standard uncertainties of more than one contributor to provide our overall combined uncertainty.  This is not influenced by the number of measurements we take to determine our standard uncertainty and there is no division by the number of measurements involved).
Accordingly, it would be prima facie obvious to one of ordinary skill in the art, at the time the invention was effectively filed, to have modified Khatwa in view of Werbin’s method to include the non-linear function of temperature with Pathology Uncertainty’s root-sum-square function for at least the reasons that it is known that the root sum of squares works well provided the contributors which are intended for combination are not correlated (either positively or negatively), as taught by Pathology Uncertainty; e.g., see pg. 3, lines 15-17.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.  
US 2006/0247828 A1 to Ardila et al. relates to a method for providing terrain alerts and display utilizing temperature compensated and GPS altitude data.
US 4,453,154 A to Rait et al. relates to an altitude monitor.
US 5,402,116 A to Ashley relates to an atmospheric pressure calibration systems and methods.
	
Any inquiry concerning this communication or earlier communications from the examiner should 
be directed to ERIC S. VON WALD whose telephone number is (571)272-7116. The examiner can normally be reached Monday - Friday 7:30 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amari Alessandro can be reached on (571) 272-2306. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/E.S.V./Examiner, Art Unit 2863

/DANIEL R MILLER/Primary Examiner, Art Unit 2863